                     IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF KANSAS
                                     Kansas City

In re:                                                      )
                                                            )
ANA RUTH AVILA                                              )
                                             Debtor,        )
                                                            )
                                                            ) Case No. 19-21718
THE BANK OF NEW YORK MELLON TRUST                           ) Chapter 7
COMPANY, N.A, NOT IN ITS INDIVIDUAL                         )
CAPACITY BUT SOLELY AS TRUSTEE ON                           )
BEHALF OF THE FDIC 2013-R2 ASSET TRUST                      )
                                                            )
                                             Creditor.      )

                     MOTION FOR RELIEF FROM AUTOMATIC STAY

         COMES NOW The Bank of New York Mellon Trust Company, N.A, not in its

individual capacity but solely as trustee on behalf of the FDIC 2013-R2 Asset Trust, its

subsidiaries, affiliates, predecessors in interest, successors, and assigns (“Creditor”), by and

through its attorneys, Steven M. Leigh, Pamela R. Putnam, and the law firm of Martin Leigh PC,

and for its Motion for Relief From Automatic Stay states as follows:

         1.      On or about October 25, 2006, Ana Avila (“Debtor”) executed and delivered to

American Mortgage Network, Inc. a Note in the original principal amount of $544,000.00. True

and correct copies of the Note and 2017 Loan Modification are attached hereto as Exhibit “A”

and incorporated herein by this reference.

         2.      The Note is secured by a properly recorded Mortgage dated October 25, 2006.

The Mortgage was executed and delivered by Debtor to Mortgage Electronic Registration

Systems, Inc., solely as nominee for American Mortgage Network, Inc. securing the following

real Property:




                  Case 19-21718     Doc# 11     Filed 09/04/19    Page 1 of 38
                LOT 1, WATERSEDGE AT LIONSGATE, A SUBDIVISION IN THE
                CITY OF OVERLAND PARK, JOHNSON COUNTY, KANSAS.

       The above referenced property is more commonly known as 14536 Dearborn St,

Overland Park, KS 66223 (“Property”). A true and correct copy of the Mortgage is

attached hereto as Exhibit B incorporated herein by this reference.

       3.       Creditor is now the holder of the Note and Mortgage. True and correct copies of

the Assignments of Mortgage are attached hereto as Exhibit “C” and incorporated herein by this

reference.

       4.       Debtor filed for protection under Chapter 7 of the United States Bankruptcy Code

on August 14, 2019.

       5.       Debtor has failed to make monthly payments to Creditor for the months of

October 2017 through August 2019, causing a default in payments in the amount of $64,413.70,

excluding any applicable late charges and/or other fees or costs incurred as allowed in the Note

and Mortgage.

       6.       The principal balance of the Note is $492,961.32. The payoff as of August 21,

2019 is $546,460.97.

       7.       Per Debtor’s schedules, the value of the Property is $474,900.00. Debtor has little

or no equity in the Property for the benefit of the bankruptcy estate and said Property is not

necessary for an effective reorganization. 11 U.S.C. §362(d)(2)(A) and §362(d)(2)(B).

       8.       Cause exists to grant relief from the automatic stay as Debtor has not offered

Creditor adequate protection of its interest in the Property. 11 U.S.C. §362(d)(1).

       9.       Creditor is aware of the following other persons or entities that may claim an

interest in the Property: Steven R Rebein, Chapter 7 Trustee



                                                 2



                 Case 19-21718       Doc# 11     Filed 09/04/19       Page 2 of 38
       10.     To the extent that the Trustee intends to the sell the Property, Creditor requests

that it be provided adequate protection of its interest in the Property.

       WHEREFORE, for the foregoing reasons, Creditor respectfully requests that this Court

enter an Order granting relief from the automatic stay to enable Creditor to exercise any and all

rights provided under non-bankruptcy law and as set forth in the Note and Mortgage granting it

an interest in said property, that upon entry of an Order granting relief that the property be

deemed abandoned as an asset of the bankruptcy estate, and for such other and further relief as is

just and appropriate under the circumstances.



                                            Respectfully submitted,

                                           MARTIN LEIGH PC


                                           /s/ Pamela R. Putnam
                                           Pamela R. Putnam #22894 prp@martinleigh.com
                                           Steven M. Leigh #70393 sml@martinleigh.com
                                           2405 Grand Blvd., Suite 410
                                           Kansas City, MO 64108
                                           Phone: (816) 221-1430
                                           Fax: (816) 221-1044
                                           ATTORNEYS FOR CREDITOR




                                                  3



                 Case 19-21718        Doc# 11     Filed 09/04/19      Page 3 of 38
                                 CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on this 4th day of September, 2019, a true and
correct copy of the above and forgoing was filed electronically via ECF and noticed to the
following:

Jordan O Schwartz
Law Office of Jordan Schwartz PA
10955 Lowell
Suite 630
Overland Park, KS 66210

Steven R Rebein
Law Office of Steven R. Rebein, L.C.
8700 Monrovia, Suite 310
Lenexa, KS 66215

Office of the U.S. Trustee
301 N. Main Street, Suite 1150
Wichita, KS 67202

And deposited in the United States Mail, postage prepaid, addressed to the following:

Ana Ruth Avila
14536 Dearborn
Overland Park, KS 66223


                                                    /s/ Pamela R. Putnam
                                                    Attorney for Creditor




                                                4



                Case 19-21718       Doc# 11     Filed 09/04/19    Page 4 of 38
                             A




Case 19-21718   Doc# 11   Filed 09/04/19   Page 5 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 6 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 7 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 8 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 9 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 10 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 11 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 12 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 13 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 14 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 15 of 38
                                   B




Case 19-21718   Doc# 11   Filed 09/04/19   Page 16 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 17 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 18 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 19 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 20 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 21 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 22 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 23 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 24 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 25 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 26 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 27 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 28 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 29 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 30 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 31 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 32 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 33 of 38
                               C




Case 19-21718   Doc# 11   Filed 09/04/19   Page 34 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 35 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 36 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 37 of 38
Case 19-21718   Doc# 11   Filed 09/04/19   Page 38 of 38
